IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-63,432-01


EX PARTE FERNANDO GARCIA, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER CR-3350-03-(B)-1 IN THE 93RD 
DISTRICT COURT HIDALGO COUNTY 




 Per curiam.
 
O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant pled guilty to intoxication manslaughter and was sentenced to a term of
eight years in prison.  Applicant's direct appeal was dismissed in an unpublished opinion. 
Garcia v. State, No. 13-04-535-CR (Tex. App.--Corpus Christi 2005).
 In this application for a writ of habeas corpus, Applicant argues that he was denied
his right to appeal his conviction.  The State has responded and the trial court has entered
findings of fact and conclusions of law.  It is this Court's opinion, though, that additional
information is needed before this Court can render a decision on this ground for review.
	The State indicates in its response that ". . . a transcript of the [plea] hearing was not
obtained due to time constraints for filing the State's answer. . . ."  The State will be given
additional time to obtain this transcription.
	The trial court shall order the State to obtain the transcription of the plea hearing and
file the same with the trial court.  Upon receipt of the transcription, the trial court shall
supplement the record to this Court with the transcription.
	This application for a post-conviction writ of habeas corpus will be held in abeyance
pending the trial court's compliance with this order.  The supplemental record containing the
transcription shall be forwarded to this Court within 60 days of the date of this order. (1)


DELIVERED: January 18, 2006
DO NOT PUBLISH
1.  1  Any extensions of this time period should be obtained from this Court.